                                                                           MEMO ENDORSED
                                 MAHER & PITTELL, LLP
                                           ATTORNEYS AT LAW
  Reply To:                                                                         Long Island Office
  42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
  Bayside, New York 11361                                               Great Neck, New York 11021
  Tel (516) 829-2299                                                              Tel (516) 829-2299
  jp@jpittell.com                                                                     jp@jpittell.com

  May 7, 2021

  Hon. Katherine Polk Failla
  U.S. Courthouse
  40 Foley Square
  New York, NY 10007

  Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

  Dear Judge Failla:

         I am counsel for Allen Walker, a defendant in the above referenced matter.

         I submit this letter as follow up to the Court’s order, granted earlier today, authorizing the
  modification of Mr. Walker’s bond permitting him to travel to New York to appear for his
  sentencing proceeding.

          Mr. Walker reports his mother is in the hospital (in Atlanta). Prior to this traveling to New
  York, he desires to visit with her. I am informed by Pretrial Services that they do not object to Mr.
  Walker visiting his mother but inform that Court approval is required. I have conferred with the
  Government and they defer to Pretrial Services. Accordingly, by this letter, I respectfully request
  Mr. Walker be permitted to visit his mother. If this request in approved, Mr. Walker will coordinate
  the visitation schedule Pretrial Services.

          In addition, I respectfully request the Court’s indulgence and grant me leave to file Mr.
  Walker’s sentencing submission on Wednesday, May 11, 2021 and the Government’s submission
  be filed on May 17, 2021. I have conferred with the Government and they do not object to this
  request.

                                                Respectfully submitted,
                                                /s/
                                                Jeffrey G. Pittell

  cc:    Frank Balsamello, AUSA
         Keyana Pompey, USPSO
         Allen Walker
                                                                    SO ORDERED.
Both applications are hereby GRANTED.

Dated:        May 7, 2021
              New York, New York
                                                                    HON. KATHERINE POLK FAILLA
                                                                    UNITED STATES DISTRICT JUDGE
